Citation Nr: 1028604	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to September 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and July 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD manifests occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks; 
the occupational and social impairment does not most nearly 
approximate reduced reliability or productivity.

2.  The Veteran's service-connected disabilities do not preclude 
employment consistent with his education and occupational 
experience. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Entitlement to service connection for PTSD was granted in the 
July 2008 rating decision on appeal.  An initial 30 percent 
evaluation was assigned, effective April 30, 2008.  The Veteran 
contends that a higher initial rating is warranted. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The 
Veteran maintains that the initial 30 percent rating should be 
increased to 70 or 100 percent disabling as his PTSD is 
productive of severe symptomatology that has rendered him 
unemployable.

Under the general rating formula, a 30 percent rating is in order 
when the psychiatric disorder results in occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Board finds that the evidence of record establishes that an 
increased initial rating is not warranted for the Veteran's PTSD.  
With respect to the schedular criteria, the Veteran's PTSD has 
demonstrated symptoms that are specifically contemplated by a 30 
percent evaluation under Diagnostic Code 9411.  Throughout the 
claims period, the Veteran has reported symptoms of anxiety, 
nightmares, flashbacks, and depression.  The Veteran also stated 
during the June 2008 VA examination that he experienced an 
anxiety attack at work that precipitated his retirement in 2007.  
While the Veteran has demonstrated disturbances of mood, a 
symptom associated with an increased 50 percent rating, all his 
other symptoms are considered in the criteria for a 30 percent 
rating.  He has not demonstrated abnormal speech, panic attacks 
more than once a week, impairment of short and long term memory, 
suicidal ideation, any deficiencies in judgment or thinking, and 
he has not had difficulty establishing and maintaining 
relationships.  

The Veteran's Global Assessment of Functioning (GAF) scores have 
also overall established the presence of mild PTSD symptoms.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 
(2009)), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  

The Veteran's GAF scores have covered a wide range during the 
claims period.  A GAF score of 40 was assigned during a private 
psychiatric consultation in May 2008, and is consistent with some 
impairment in reality testing or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work).  DSM-IV at 32.  However, this 
assigned GAF score is not consistent with the objective findings 
of the examination; the Veteran was noted to complain of 
nightmares, flashbacks, anxiety, and a depressed mood, but his 
insight, judgment, and cognition were fully intact and normal.  
The Vetearn denied experiencing any hallucinations, suicidal or 
homicidal ideation, and there was no evidence of psychosis or 
delusions.  In addition, when the Veteran was examined a month 
later during a VA psychiatric examination, a GAF score of 63, 
consistent with mild symptoms, was assigned.  The Veteran 
reported substantially similar symptoms to the VA examiner as had 
been recorded during the May 2008 private examination, and the 
GAF score of 63 is more consistent with both physicians' findings 
and examination reports.  Thus, while the Veteran's GAF scores 
have ranged from 40 to 63, the Board finds that the symptoms 
resulting from his service-connected PTSD have most nearly 
approximated mild throughout the claims period. 

With respect to occupational impairment, the Board finds that the 
weight of the evidence establishes that the Veteran's PTSD has 
resulted in some mild impairment to employment, but has not 
rendered the Veteran unemployable.  During the June 2008 VA 
examination, the Veteran reported that he stopped working as a 
medical records clerk after experiencing an anxiety attack.  
However, statements from his co-workers dated from May 2009 note 
that the Veteran retired due to the pain and loss of function 
stemming from his arthritis and pain of the lower extremities.  
In addition, the June 2008 VA examiner found that the Veteran's 
decrease in employment functioning stemmed from the stress of 
serving as the primary caretaker for his wife and his recent 
hospitalization for an obstructed bowel.  Therefore, despite the 
Veteran's subjective reports that he is unemployable due to PTSD, 
the objective evidence of record does not establish that he 
experiences a level of occupational impairment associated with a 
rating higher than 30 percent under the general rating formula.  

Similarly, while the Veteran's PTSD has also affected his social 
functioning, it has not resulted in more than mild impairment.  
The Veteran has remained married throughout the entire claims 
period and is close to his wife and children.  He serves as the 
primary caretaker for his wife and in June 2008 reported that he 
attended church every week and maintained meaningful 
relationships with his family and friends.  The June 2008 VA 
examiner concluded that the Veteran had no impairment to 
psychosocial functioning due to PTSD.  Although a January 2009 
treatment record from the Veteran's private psychiatrist notes 
that the Veteran avoided others and remained at home, there is no 
evidence that his PTSD has resulted in difficulty establishing 
and maintaining social relationships.   

The Board therefore finds that the Veteran's PTSD most nearly 
approximates the criteria associated with the currently assigned 
30 percent rating.  It has manifested mild PTSD symptoms 
including nightmares, anxiety, depression, and flashbacks.  The 
Veteran has also experienced no more than mild occupational and 
social impairment due to PTSD.  

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His PTSD is manifested by symptoms such as 
nightmares, anxiety, a depressed mood, flashbacks, and mild 
social and occupational impairment.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

TDIU Claim

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

The Veteran is service-connected for PTSD, rated as 30 percent 
disabling, status post wound of the stomach, rated as 30 percent 
disabling, residuals of a splenectomy, rated as 30 percent 
disabling, malaria, rated as noncompensably disabling, and a 
residual scar of a shell fragment wound of the left cheek, also 
rated as noncompensably disabling.  His combined evaluation for 
compensation is 70 percent.  The Veteran's stomach wound and 
residuals of a splenectomy are disabilities resulting from a 
common etiology and are therefore considered one disability.  38 
C.F.R. § 4.16(a) (2009).  The Veteran therefore satisfies the 
percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  Id.  

In his May 2009 claim for TDIU, the Veteran reported that he last 
worked full-time in 2007 when he was employed as a medical file 
clerk at a private hospital.  The Veteran also reported on the 
claim form that he was unable to work due to pain in his knees 
and lower extremities.  

The central inquiry in a claim for TDIU is, "whether the 
veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  In this case, although the record contains 
evidence that the Veteran is currently unemployable, it does not 
establish that his inability to maintain gainful employment is 
due solely to service-connected disabilities.  

The medical evidence of record does not establish that that the 
Veteran is unemployable due to service-connected disabilities.  
During the June 2008 VA psychiatric examination, the Veteran 
reported that he retired from his job following an anxiety attack 
brought on by the ringing phones and heavy workload.  While the 
VA examiner found that the Veteran's anxiety attack at work was 
due to PTSD, the examiner also concluded that the Veteran's 
decrease in employment functioning was due to his increased 
stress from serving as his wife's primary caretaker and from his 
hospitalization for an obstructed bowel.  The examiner did not 
find that the Veteran was unemployable due to PTSD, and the 
record contains no other medical evidence of unemployability due 
to any of the Veteran's service-connected disabilities.  

The lay evidence of record also does not support a finding of 
unemployability due to service-connected disabilities.  The 
Veteran reported on his May 2009 claim for TDIU that he was 
unable to work due to nonservice-connected pains in his lower 
extremities.  Statements from co-workers that accompanied the 
claim also describe how the Veteran retired due to arthritis and 
pain in his legs.  Finally, treatment records from the 
Fayetteville VA Medical Center (VAMC) document the finding of 
lower extremity arthritis and the Veteran's complaints of leg and 
knee pain.  

The Board therefore finds that the preponderance of the evidence 
is against a finding that the Veteran is unemployable due solely 
to service-connected disabilities.  Instead, the evidence of 
record establishes that the Veteran is unemployable due to 
nonservice-connected arthritis of the lower extremities.  
Nonservice-connected disabilities may not be considered in the 
determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 
3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the benefit-of-the-doubt rule is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 
3.341.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The appeal for an increased rating for PTSD arises from 
disagreement with the initial evaluation following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for entitlement to TDUI, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished 
to the Veteran in an April 2009 letter.  The Veteran also 
received notice regarding the disability-rating and effective-
date elements of the claim in the April 2009 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
a proper VA examination in response to his claim for an increased 
rating.

In the June 2010 appellant's brief, the Veteran's representative 
contended that the Veteran's PTSD had recently worsened in 
severity.  A veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
Veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, neither the Veteran nor his representative 
has provided any specific arguments to support the contention 
that his PTSD has worsened.  The Veteran has not described any 
worsening of his symptoms, nor has he alleged that his social 
impairment has increased.  Although the representative argues 
that recent private treatment records document worsening of the 
Veteran's PTSD, these records only show a continuation of the 
symptoms previously reported during a private and VA psychiatric 
evaluations and in statements to VA, including nightmares, 
episodes of anxiety, and erectile dysfunction.  As the record 
does not indicate that the Veteran's PTSD has worsened since his 
June 2008 VA examination, the Board finds that remanding for a 
new examination is not required. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.

Entitlement to TDIU is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


